             Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW
YORK

METSO MINERALS CANADA INC. and
METSO MINERALS INDUSTRIES, INC.,

                    Petitioners,
                    v.
                                                                      Case No. 1:19-cv-3379
ARCELORMITTAL EXPLOITATION
MINIÈRE CANADA and ARCELORMITTAL
CANADA INC.,
                    Respondents.




       PETITION AND MOTION TO CONFIRM, RECOGNIZE, AND ENFORCE
                         ARBITRATION AWARD

       Petitioners, Metso Minerals Canada, Inc. (“Metso Canada”) and Metso Minerals Industries,

Inc. (“Metso Minerals”) (collectively “Metso”), by and through their undersigned counsel, hereby

petition and move this Court for an order and judgment confirming, recognizing, and enforcing an

arbitral award rendered against ArcelorMittal Exploitation Minière and ArcelorMittal Canada, Inc.

(collectively “ArcelorMittal”).    This petition and motion (“Petition”) is supported by the

accompanying Memorandum of Law and the Declaration of Michael Evan Jaffe dated April 16,

2019, with exhibits. In support of this Petition, Metso respectfully states as follows:

                                         Nature of Action

       1.      Metso brings this proceeding under Section 207 of the Federal Arbitration Act

(“FAA”), 9 U.S.C. § 207, and Article III of the United Nations Convention for the Recognition

and Enforcement of Foreign Arbitral Awards, June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38

(“New York Convention”), to confirm, recognize, and enforce a final, binding arbitration award
              Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 2 of 13



issued in New York, New York, on March 20, 2019 (the “Final Award”), 1 by an arbitral tribunal

(the “Tribunal”) duly constituted under the auspices of the International Chamber of Commerce

(“ICC”) in ArcelorMittal Exploitation Minière Canada and ArcelorMittal Canada Inc. v. Metso

Minerals Canada Inc. and Metso Minerals Industries, Inc., Case No. 22034/RD/MK (the

“Arbitration”). Jaffe Decl. ¶ 6 & Ex. E.

         2.     Petitions under the FAA must be “made and heard in the manner provided by law

for the making and hearing of motions.” 9 U.S.C. § 6. The policy behind this “simplified

procedure” is “to expedite judicial treatment of matters pertaining to arbitration.” World

Brilliance Corp. v. Bethlehem Steel Co., 342 F.2d 362, 366 (2d Cir. 1965).

         3.     Metso respectfully petitions and moves the Court to confirm, recognize, and

enforce the Final Award and incorporate its terms into a judgment in favor of Metso. Metso also

seeks to recover the fees and expenses incurred in confirming the Final Award, along with

further relief as this Court may find just and proper.

                                              Parties

         4.     Petitioner Metso Minerals Canada, Inc. is a corporation formed under the laws of

Canada, with its head office at 161 Bridge Street West, Unit 6, Belleville, Ontario K8P 1K2,

Canada. Petitioner Metso Minerals Industries, Inc. is a corporation formed under the laws of the

State of Delaware, with its principal place of business at 20965 Crossroads Circle, Waukesha,

Wisconsin, 53186.

         5.     Respondent ArcelorMittal Exploitation Minière Canada (“ArcelorMittal Mines”)

is a general partnership formed under the laws of Quebec, Canada, with its principal place of




1
    The ICC transmitted a copy of the Final Award to the parties on March 20, 2019. Jaffe Decl.
    ¶ 10.
                                                  2
             Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 3 of 13



business at 1801 McGill College Avenue, Suite 1400, Montreal, Quebec H3A 2N4, Canada.

Respondent ArcelorMittal Canada Inc. (“ArcelorMittal Canada”) is a corporation formed under

the laws of Quebec, Canada, with its place of business at 1801 McGill College Avenue, Suite

1400, Montreal, Quebec H3A 2N4, Canada.

                                      Jurisdiction and Venue

        6.      The Arbitration was seated, and the Final Award was rendered, in New York City,

New York. Jaffe Decl. ¶ 8.

        7.      This Court has subject matter jurisdiction under 9 U.S.C. § 203, which provides

that “[D]istrict courts of the United States . . . have original jurisdiction over” any “action or

proceeding falling under the [New York] Convention.” This proceeding “fall[s] under the

Convention” because the Final Award arises out of a relationship involving one or more non-

U.S. parties; because the relationship involves property located in Canada; and because the

relationship has some other reasonable relation with one or more foreign states. See 9 U.S.C. §

202 (providing that an “arbitral award arising out of a legal relationship . . . which is considered

commercial . . . falls under the Convention” unless such relationship was “entirely between

citizens of the United States,” and even then, such a relationship between U.S. parties falls under

the Convention so long as “that relationship involved property located abroad, envisages

performance or enforcement abroad, or has some other reasonable relation with one or more

foreign states”).

        8.      Venue is proper in this district under 9 U.S.C. § 204 because the arbitration clause

at issue (described below) specifies New York as the place of arbitration, and ArcelorMittal

consented to arbitration in this district. See 9 U.S.C. § 204 (an “action or proceeding over which

the district courts have jurisdiction pursuant to section 203 of this title may be brought . . . in



                                                   3
              Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 4 of 13



such court for the district . . . which embraces the place designated in the agreement as the place

of arbitration if such place is within the United States”); see also Doctor’s Assocs. v. Stuart, 85

F.3d 975, 983 (2d Cir. 1996) (“A party who agrees to arbitrate in a particular jurisdiction

consents not only to personal jurisdiction but also to venue of the courts within that

jurisdiction.”).

        9.         This Court has personal jurisdiction over ArcelorMittal because ArcelorMittal

consented to arbitrate and did arbitrate in New York. 9 U.S.C. § 9 (upon service of an

application to confirm on the adverse party, “the court [of the district where the award was

made] shall have jurisdiction of such party as though he had appeared generally in the

proceeding”); see also Federal Rule of Civil Procedure 4(k); In re Coudert Bros. LLP, 2017 WL

1944162, at *4 (S.D.N.Y. May 10, 2017) (“By consenting to arbitration in New York, Defendant

has agreed to be amenable to the personal jurisdiction of this Court.”) (citing Doctor’s Assocs.,

85 F.3d at 983).

                                             Background

The Contracts and the Alleged Breaches

        10.        The Final Award results from a dispute between Metso and ArcelorMittal under

two contracts: a contract for the purchase of an autogenous grinding mill entered into between

Metso Canada and ArcelorMittal Mines dated February 21, 2011 (the “Mill Contract”); and a

purchase order for eight vibratory feeders entered into between Metso Minerals and

ArcelorMittal on August 19, 2011 (the “Feeders Contract”). Both contracts required mandatory

arbitration of disputes arising thereunder. See Jaffe Decl. Ex. A (Mill Contract Excerpts) App’x

17, § 42 (arbitration clause); Jaffe Decl. Ex. B (Feeders Contract) at 3 (incorporating by

reference the “AMMC GCCP,” or ArcelorMittal Minière Canada General Conditions of Capital



                                                   4
             Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 5 of 13



Purchase, which are reproduced at Appendix 17 of the Mill Contract); see also Jaffe Decl. Ex. C

(ArcelorMittal’s demand for arbitration) at 5–6 (citing these clauses as the bases for the

demand).

       11.     With regard to the Mill Contract: ArcelorMittal issued requests for quotations to

five companies in the business of providing specialized equipment that is part of the process for

extracting iron from iron ore in connection with ArcelorMittal’s plan to add a seventh production

line, including a new autogenous grinding mill, to its open-pit mine at Mont-Wright, Quebec.

Jaffe Decl. Ex. G (Final Award) at 25. Following ArcelorMittal’s August 2010 request for

quotations for an autogenous grinding mill (“AG mill”), ArcelorMittal received bids from Metso

Canada and four other companies. Id. Metso Canada’s bid won. Metso Canada and

ArcelorMittal Mines executed their Contract for an autogenous mill priced at USD

12,593,333.00 on February 21, 2011. Id.

       12.     In May of the following year, Metso Canada delivered the mill to the Mont-

Wright mining complex. After the ramp-up period ended in December 2013, ArcelorMittal

began to claim that the autogenous mill was affected by a latent defect and that the mill fell short

of meeting contractual design criteria.

       13.     With regard to the Feeders Contract: ArcelorMittal solicited proposals for

vibrating feeders that would also be a part of the seventh production line at Mont-Wright. Metso

Minerals was the successful offeror.

       14.     Metso Minerals delivered the feeders to ArcelorMittal’s facility in the summer of

2012, and they were installed approximately one year later.

       15.     After installation, the feeders began to break down due to the manner in which

they were being used. ArcelorMittal claimed Metso Minerals had provided defective feeders in



                                                 5
              Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 6 of 13



breach of the Feeders Contract. ArcelorMittal ultimately abandoned this claim during the

arbitration proceedings. Jaffe Decl. Ex. G at 22, ¶ 146.

The Agreement to Arbitrate

       16.      As part of their longstanding business relationship, the parties agreed to certain

“General Conditions for Capital Purchase” (“GCCP”). See Jaffe Decl. Ex. A at App’x 17. The

GCCP require mandatory arbitration in New York for disputes governed by United States or

Canadian law. Id. § 42. The clause reads in pertinent part:

         42.1 Any dispute between the BUYER and the CONTRACTOR arising out
         of or in connection with this CONTRACT which cannot be settled by mutual
         agreement shall be settled finally under the Rules of Arbitration of the
         International Chamber of Commerce by an Arbitral Tribunal appointed in
         accordance with the said Rules.

         42.2     The place of arbitration will be in:

         42.2.1         New York, USA, where the applicable law of the CONTRACT is
                        Canadian or American;

         42.2.2         Zurich, Switzerland where the applicable law of the CONTRACT
                        is that of a country of the European union; and

         42.2.3         Johannesburg, South Africa where the applicable law of the
                        CONTRACT is South Africa.

         ***

         42.3           The arbitration shall be conducted in the English language.

         42.4           The arbitration award shall be final and binding on the PARTIES
                        and maybe enforced in any court having jurisdiction.

       17.      The GCCP were made an appendix to and expressly incorporated into the Mill

Contract. Jaffe Decl. Ex. A at App’x 17.

       18.      The GCCP were incorporated by reference into the Feeders Contract. Jaffe Decl.

Ex. B at 3.



                                                   6
             Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 7 of 13



       19.      Section 41 of the GCCP states that the law that governs disputes is the law of the

site where performance is contemplated:

       The GENERAL CONDITIONS and each CONTRACT shall exclusively be governed by
       and construed in accordance with the LAWS of the place where the concerned SITE is
       located provided that the country where the SITE is located is in Canada [or one of several
       other countries] ….

Jaffe Decl. Ex. A at App’x 17 § 41.

       20.     Section 10 of the Mill Contract further specified that “this contract and the rights

granted or arising hereunder, shall be governed by, and interpreted in accordance with the laws

applicable in the province of Quebec.” Jaffe Decl. Ex. A at 2, § 10.

ArcelorMittal Commenced Arbitration Proceedings

       21.     ArcelorMittal filed with the ICC a request for arbitration dated June 14, 2016, and

the ICC acknowledged receipt on June 17, 2016 (the “Arbitration”). Jaffe Decl. ¶ 5 & Exs. C &

D. ArcelorMittal asserted breach of contract and related claims for, inter alia, alleged defects in

the AG mill and the vibrating feeders. Jaffe Decl. Ex. C. at 8–15. ArcelorMittal requested an

award of compensation plus interest, other relief that the Tribunal considered proper, and the

legal fees and costs incurred in the arbitral proceedings. Jaffe Decl. Ex. G at 41, ¶ 229.

       22.     The Tribunal as finally constituted in accordance with the Rules of Arbitration of

the International Chamber of Commerce (“ICC Rules”), consisted of two co-arbitrators, The

Honorable Louise Otis (nominated by ArcelorMittal) and Jesse B. Grove, III (nominated by

Metso), and Yves Derains, who was jointly nominated by the parties to serve as President of the

Tribunal. Jaffe Decl. ¶ 6 & Ex. E.

       23.     Pursuant to the Tribunal’s timetable, the parties exchanged briefing (accompanied

by witness statements, expert reports, and exhibits) and engaged in the disclosure of documents.

The initial Case Management Conference was held on December 14, 2016, by telephone. The

                                                 7
               Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 8 of 13



parties made written submissions on October 3, 2017, February 20, 2018, May 7, 2018, and

October 1, 2018 (by ArcelorMittal); and on October 19, 2017, December 11, 2017, April 24,

2018, May 3, 2018, October 1, 2018, and October 22, 2018 (by Metso). Jaffe Decl. ¶ 7.

         24.    On May 9, 2018, ArcelorMittal withdrew its claim as to the vibratory feeders and

agreed to bear Metso’s reasonable costs incurred in defending the claim. Jaffe Decl. Ex. G

§ 154.

         25.    The Tribunal convened oral hearings from June 4 to June 13, 2018, at the New

York International Arbitration Center in New York. Jaffe Decl. ¶ 8. At the conclusion of the

hearing, President Derains stated: “Thank you very much. And as I always say, have you

something to criticize on the conduct of this hearing. Because if you had, maybe we could

correct it.” Counsel for ArcelorMittal responded: “No issue on our side, sir.” Metso’s counsel

concurred. Jaffe Decl. ¶ 8 & Ex. F (Hrg. Tr. excerpts) at 1559–60.

         26.    The parties were represented by counsel throughout the Arbitration.

ArcelorMittal was represented by attorneys from the law firms Miller Thomson LLP (Montreal)

and Herbert Smith Freehills LLP (London); Metso was represented by Langlois Lawyers LLP

(Montreal) and Pillsbury Winthrop Shaw Pittman LLP (Washington, D.C.). Jaffe Decl. Ex. G at

1.

The Final Award

         27.    The Tribunal rendered its Final Award on March 20, 2019, in accordance with the

ICC Rules. Jaffe Decl. ¶ 9 & Ex. G. The majority of the Tribunal rejected ArcelorMittal’s

claims, finding that Metso Canada had not provided a defective mill or otherwise breached its

obligations. Jaffe Decl. Ex. G at § 304. The Honorable Louise Otis dissented in part. Jaffe

Decl. Ex. H.



                                                8
             Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 9 of 13



       28.     The Majority of the Tribunal accordingly ordered ArcelorMittal:

                      a.      To bear 80% of the fees and expenses of the Tribunal and of the

                              ICC’s administrative expenses fixed by the ICC International Court

                              of Arbitration at USD 863,000, meaning that ArcelorMittal is to pay

                              Metso USD 258,900 already remitted by Metso.

                      b.      To bear 80% of Metso’s reasonable legal costs as determined by the

                              Tribunal, plus the full amount relating to the Vibrating Feeders

                              Claim, i.e., USD 4,503,797.32.

Jaffe Decl. ¶ 11 & Ex. G at 78.

       29.     The Final Award has not been set aside or suspected by a competent authority of

the country in which, or under the law of which, the Final Award was made.

       30.     On March 28, 2019, Metso commenced proceedings in the Superior Court

(Commercial Chamber) in Montreal, Canada for the recognition and enforcement of the Final

Award. The proceedings are styled and denominated Metso Minerals Canada Inc. & Metso

Minerals Industries Inc. v. ArcelorMittal Exploitation Minière Canada & ArcelorMittal Canada

Inc., No. 500-11-056231-190. Jaffe Decl. ¶ 13 & Ex. I.

       31.     In response to Metso’s application, ArcelorMittal claimed that the application was

premature in that the time for ArcelorMittal to challenge the Final Award in an appropriate court

in New York, should it elect to do so, had not lapsed.

       32.     ArcelorMittal has not paid Metso any portion of the Final Award.

       33.     This Petition is timely, because it was brought less than three years after the Final

Award was issued on March 20, 2019.




                                                 9
               Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 10 of 13



                                              COUNT I

                          Confirmation of Award Under 9 U.S.C. § 207

         34.     Metso incorporates each and every allegation in the preceding paragraphs as if set

forth fully herein.

         35.     The United States is a contracting party to the New York Convention, as is

Canada. 2

         36.     The Final Award is governed by the New York Convention (made applicable in

this proceeding by Chapter 2 of the Federal Arbitration Act, 9 U.S.C. §§ 201, et seq.), because

the Final Award arises out of commercial contracts between Metso Canada and ArcelorMittal,

neither of whom is a citizen of the United States and between Metso Minerals and ArcelorMittal,

where ArcelorMittal is not a citizen of the United States. Both contracts relate to a project in

Quebec Province, Canada, and envisaged performance (delivery of the contracted-for goods) in

Canada. See 9 U.S.C. § 202.

         37.     Article IV of the New York Convention provides that a party applying for

recognition and enforcement of an award, such as Metso here, “shall, at the time of the

application, supply: (a) [t]he duly authenticated original award or a duly certified copy thereof;

[and] (b) [t]he original agreement [to arbitrate] referred to in article II or a duly certified copy

thereof.” A copy of the Final Award, duly authenticated and transmitted to Metso, is submitted

herewith as Exhibit G to the Jaffe Declaration.




2
    See New York Arbitration Convention, Contracting States,
    http://www.newyorkconvention.org/countries (last accessed April 12, 2019).
                                                  10
                Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 11 of 13



          38.     Via the GCCP, which were incorporated into both the Mill Contract and Feeders

Contract, Metso and ArcelorMittal agreed to submit all disputes arising thereunder to binding

arbitration.

          39.     The Final Award arose out of a legal relationship that is commercial within the

meaning of 9 U.S.C. § 202.

          40.     Pursuant to Article 31(3) of the applicable 2012 ICC Rules, the Final Award was

made at the place of arbitration, New York, New York, United States of America.

          41.     Pursuant to ICC Rules Article 34(6), the Final Award is “binding on the parties.”

In addition, the GCCP provide that “[t]he arbitration award shall be final and binding upon the

PARTIES and may be enforced in any court having jurisdiction.” Jaffe Decl. Ex. A at 158,

§ 42.4.

          42.     The Final Award is therefore final and binding within the meaning of the New

York Convention and Chapter 2 of the FAA.

          43.     In an action to confirm an award governed by the New York Convention, the

“court shall confirm the award unless it finds one of the grounds for refusal or deferral of

recognition or enforcement of the award specified in the said Convention.” 9 U.S.C. § 207.

          44.     For awards governed by the New York Convention rendered in the United States,

the domestic provisions of the FAA apply, which provide that a court may vacate an arbitration

award only under certain narrow circumstances. See 9 U.S.C. § 10. A party resisting

confirmation or seeking vacatur of an award has the “heavy” burden of proving that one of the

enumerated grounds applies. See Zeiler v. Deitsch, 500 F.3d 157, 164 (2d Cir. 2007) (party

opposing confirmation has the burden to prove that one of the defenses applies and noting that




                                                  11
             Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 12 of 13



the “burden is a heavy one, as the showing required to avoid summary confirmance is high”)

(citation omitted).

       45.     As explained in the accompanying Memorandum of Law, none of the New York

Convention’s or the FAA’s enumerated grounds for refusing or deferring recognition applies to

the Final Award.

       46.     For the foregoing reasons, Metso is entitled to an order confirming, recognizing,

and enforcing the Award pursuant to 9 U.S.C. § 207 and Article III of the New York

Convention. Metso respectfully requests the Court to confirm the Final Award by entering

judgment in favor of Metso and against ArcelorMittal dismissing with prejudice the claims made

by ArcelorMittal against Metso in the Arbitration and awarding Metso judgment against

ArcelorMittal in the amount of the Final Award, with interest from the date of the Final Award,

March 20, 2019, plus the costs of this proceeding.

                                               Prayer

       WHEREFORE, Metso respectfully requests:

               a. An Order pursuant to 9 U.S.C. § 207 and Article III of the New York
                  Convention confirming, recognizing, and enforcing the Final Award and
                  entering Judgment thereon;

               b. A Judgment in favor of Metso and against ArcelorMittal dismissing the claims
                  made by ArcelorMittal against Metso in the Arbitration;

               c.      A Judgment in favor of Metso and against ArcelorMittal in the amount of USD
                      258,900 for ArcelorMittal’s share of Metso’s ICC administrative expenses and
                      Tribunal fees and expenses as provided by the Final Award, plus interest from
                      the date of the Final Award;

               d. A Judgement in favor of Metso and against ArcelorMittal for the costs ordered
                  in the Final Award, amounting to USD 4,503,797.32 as provided by the Final
                  Award, plus interest from the date of the Final Award;

               e. An award of Metso’s costs of this civil proceeding, including reasonable
                  attorneys’ fees incurred in bringing this proceeding;

                                                  12
           Case 1:19-cv-03379 Document 1 Filed 04/16/19 Page 13 of 13




              f. An Order retaining jurisdiction in this Court over the matter for any further
                 proceedings as may be necessary to enforce the Final Award and any further
                 awards or judgments, which may be obtained by Metso against ArcelorMittal;
                 and

              g. Any other relief that this Court, in the interests of justice, deems necessary and
                 proper.

A proposed order is appended hereto.

Dated: April 16, 2019
                                                    Respectfully submitted,

                                                    By: /s/ John Chamberlain

                                                    John Chamberlain
                                                    Michael Evan Jaffe (pro hac vice
                                                    forthcoming)
                                                    Jack McKay (pro hac vice forthcoming)
                                                    Clare Cavaliero Pincoski (pro hac vice
                                                    forthcoming)
                                                    David J. Stute (pro hac vice forthcoming)
                                                    PILLSBURY WINTHROP SHAW
                                                    PITTMAN LLP
                                                    1200 17th Street NW
                                                    Washington, D.C. 20036
                                                    (202) 663-8000
                                                    john.chamberlain@pillsburylaw.com
                                                    michael.jaffe@pillsburylaw.com
                                                    jack.mckay@pillsburylaw.com
                                                    clare.pincoski@pillsburylaw.com
                                                    david.stute@pillsburylaw.com

                                                    Attorneys for Petitioners Metso Minerals
                                                    Canada, Inc. & Metso Minerals Industries,
                                                    Inc.




                                               13
